Citation Nr: 0630280	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a fracture of the left fifth 
metatarsal including a heel spur and plantar fasciitis.  

2.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral flat feet, bilateral hallux limitus, and a right 
foot disability, to include plantar fasciitis, claimed as 
secondary to a service-connected left foot disability.

3.  Weather new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  In those decisions, the RO (1) continued a 10 percent 
evaluation for residuals of a fracture of the left fifth 
metatarsal, including a heel spur and planter fasciitis; (2) 
denied service connection for bilateral flat feet, bilateral 
hallux limitus, right foot plantar fasciitis, a right foot 
heel spur, and neuritis/neuralgia of the left lateral dorsal 
cutaneous nerve; and (3) denied service connection for a 
sinus condition claimed as an upper respiratory problem 
because evidence submitted was not new and material.    

The veteran testified at the RO before the undersigned Acting 
Veterans Law Judge in July 2006; the hearing transcript has 
been associated with the claims file.  

The Board is required to determine whether new and material 
evidence has been presented before it can reopen a claim and 
re-adjudicate service connection or other issues going to the 
merit.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the service connection 
issues on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claims for 
service connection. 

The issues of (1) weather new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral flat feet, bilateral hallux limitus, 
and a right foot disability, to include plantar fasciitis, 
claimed as secondary to a service-connected left foot 
disability, and (2) weather new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a sinus disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a fracture of the left fifth metatarsal, to 
include a heel spur and plantar fasciitis, result in chronic 
left foot pain; moderate weakness; limitation of motion; pain 
and tenderness on manipulation and use; and a normal position 
arch that decreases with weightbearing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the left fifth metatarsal 
including a heel spur and plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements with respect to 
the veteran's increased rating claim.  See 38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In an 
August 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate her claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also asked the veteran 
to provide any additional information or evidence that 
pertained to her claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   A March 
2002 Statement of the Case provided the veteran with 
applicable regulations on disability ratings.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, Army hospital 
treatment records and outpatient records, VA treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of her claim and to respond to VA 
notices.  The Board notes that in a January 2002 notice of 
disagreement, the veteran indicated that a December 2001 VA 
treatment report from the orthopedic clinic may reflect 
treatment for another patient.  The Board, upon reviewing the 
treatment report, finds that consideration of this record is 
not necessary to decide the claim.  In her May 2003 VA Form 
9, the veteran contends that a December 2002 VA examination 
was insufficient.  The Board has reviewed the examination 
report in conjunction with the medical evidence of record and 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  The 
record is complete and the case is ready for review. 



B.  Background and Evidence

For historical purposes, in a September 1996 decision, the RO 
established service connection for the residuals of a 
fracture of the left fifth metatarsal including a heel spur 
and plantar fasciitis, and an evaluation of 10 percent was 
ultimately assigned for the disability, effective in December 
1995.  In May 2001, the veteran filed a claim for an 
increased evaluation for this disability.  

Turning to the relevant evidence of record, it is noted that 
VA and Army hospital treatment records reflect chronic pain 
in the left foot.  The veteran was treated with orthopedic 
inserts, steroid injections, medication, ointments, and did 
stretching exercises.  November 2000 VA treatment records 
reflect tenderness bilaterally at the plantar aponeurosis and 
with dorsiflexion. The veteran could plantar flex to 50 
degrees and dorsiflex to 10 degrees.  There was no 
instability.  April 2001 VA treatment records reflect mild 
tenderness on the plantar surfaces of the feet on palpation 
and dorsiflexion.  

During a September 2001 VA examination, the examiner 
indicated that the veteran sometimes had to take medical or 
sick leave due to her foot.  The veteran reported that the 
left foot sometimes slid out from under her.  There was a 
scab on the dorsal aspect of the left ankle and there was a 
bruised spot at the dorsal aspect of the midtarsal joint.  
The veteran had 6 degrees dorsiflexion with pain in the calf 
and foot.  She had pain on palpation of the foot.  She 
reported having pain with standing, with standing on her toes 
and on her heels, with squatting, and with walking.  The 
veteran walked with a varus gait.  Her shoes reflected a rear 
pattern significantly greater along the lateral aspect.  
There was some disfiguration at the base of the fifth 
metatarsal.  

The report of a March 3003 VA examination reflects limitation 
of motion of the lower extremities with heel pain and muscle 
weakness.  The veteran needed to wear arch supports at all 
times to alleviate some of her heel pain and allow for 
ambulation.  The left foot exhibited decreased arch height 
upon weightbearing.  The veteran had limited range of motion 
with pain in the first metatarsal phalangeal joint and full 
range of motion with no pain in the subtalar and mid tarsal 
joints.  She had pain on palpitation of the feet.  The 
veteran had muscle strength of 4/5 in the plantar flexors, 
dorsiflexors, invertors, everters, and intrinsic muscles of 
the foot bilaterally.  She had difficulty going up on the 
heels and toes, and getting up from a squatting position.  
Sharp pain radiated distally to her toes when the lateral 
dorsal cutaneous nerve was lightly tapped both on the feet.  
She had an antalgic gait that decreased as she continued to 
ambulate.  X-rays reflected minor enlarging of the inferior 
heel spur of the left foot.  

The report of a December 2002 VA orthopedic examination 
reflects a normal gait, no tenderness over the plantar 
fascia, no swelling, and no inflammation.  She had normal 
range of motion in her ankles and could walk on her tiptoes 
without problems.  A January 2004 VA orthopedic examination 
reflects a normal arch, mild focal tenderness at the base of 
her plantar fascia, and bilateral Achilles tightness with the 
subtalar joint in neutral.  The veteran had 10 degrees 
dorsiflexion bilaterally, normal plantar flexion, and no 
tenderness on peroneal tendons or medially over the posterior 
tibialis tendon.  X-rays were negative for acute or chronic 
pathology and she had a normal position arch.  

During a November 2003 VA examination, the veteran complained 
of pain, minimal weakness, stiffness.  She denied swelling, 
heat, and redness.  She reported that the left leg and foot 
would give out when walking.  The veteran had muscle strength 
of 2/5 in the plantar flexors and 3/5 in the dorsiflexors, 
invertors, and everters.  She had mild hallux limitus on the 
left, a collapsed pes planovalgus upon weightbearing, but 
normal arched foot on non-weightbearing.  She had discomfort 
in the plantar aspect of the foot with standing and had pins 
and needles sensation upon squatting.  She appeared to have a 
supinative foot structure.  There was a right shoulder drop 
and collapsed pes planovalgus upon weightbearing.  Gait was 
limited.  The examiner stated that normal stride was 
decreased perhaps due to an antalgic gait.  The veteran 
exhibited weakness within the lower leg musculature and a 
decrease in vascularity with decreased posterior tibial 
pulses.  The examiner stated that the veteran was possibly 
exhibiting neuritis secondary to the peripheral neuritis that 
was earlier diagnosed.  The examiner stated that based on 
neurovascular results, the veteran did exhibit peripheral 
neuropathy, which would account for the numbness, burning, 
tingling exhibited in the bottom of her feet.  

During the December 2004 VA examination, the examiner 
indicated that it was possible for the veteran to have 
lateral dorsal cutaneous nerve neuritis attributable to a 
fracture of the left fifth metatarsal, as well as bilateral 
plantar fasciitis.  However, the examiner did not attribute 
the development of flat feet or hallus limitus to her 
service-connected residuals. 

January 2006 outpatient treatment records reflect no pain to 
light touch on palpitation of the feet, but increased pain 
with deep pressure throughout the plantar surface of the 
feet.  Left toe strength was 2+/5, left dorsiflexion was 3-
/5, and left toe flexion was 3-/5.  The examiner stated that 
the veteran had significant weakness in her ability to 
control her toes.  She was unable to perform coordinated 
movements and demonstrated marked weakness.  This was in 
conjunction with paraesthesia and was suggestive of 
neurological etiology.  

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).   

Diagnostic Code 5276 applies to acquired flatfoot.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2006).  A 0 percent rating is 
assigned for mild, acquired flatfoot with symptoms relieved 
by built-up shoe or arch support.  Id.  A 10 percent rating 
is assigned for moderate, acquired flatfoot with a weight-
bearing line over or medial to great toe, inward bowing of 
the tendo Achilles, and pain on manipulation and use of the 
feet, bilateral or unilateral. Id.  A 20 percent or 30 
percent rating is assigned respectively for severe unilateral 
or bilateral acquired flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic 
callosities. Id.   A 30 percent or 50 percent rating is 
assigned respectively for pronounced unilateral or bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances. Id.  

Diagnostic Code 5284 applies to foot injuries, other.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  Diagnostic Code 
5284 assigns a 10 percent evaluation for a moderate foot 
injury; a 20 percent evaluation for a moderately severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  
Id.  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).
  
The veteran's service connected residuals include a heel spur 
and plantar fasciitis.  The veteran also exhibits non 
service-connected disabilities in the left foot.  A December 
2004 VA examination indicates that neuritis may also be 
residual to the veteran's service-connected disability.  The 
Board notes that, in applying the above criteria, when it is 
not possible to separate the effects of the service-connected 
disability from a nonservice-connected disability, such signs 
and symptoms shall be attributed to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2006); Mittleider v. 
West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The RO rated the veteran's residuals under Diagnostic Code 
5276 for acquired flat foot.  Rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical localization, 
symptomatology, and functional impairment, is available. 38 
C.F.R. § 4.20 (2006).  

The Board finds that the veteran's disability more closely 
approximates a 10 percent evaluation under Diagnostic Code 
5276 for moderate acquired flatfoot with a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  
Examinations reflect pain and tenderness on manipulation and 
use.  A March 2003, November 2003, and January 2004 VA 
examinations reflect a normal position arch that decreases 
with weightbearing. Although the September 2001 VA 
examination, noted some disfiguration at the base of the 
fifth metatarsal, objective evidence does not reflect marked 
deformity of the foot as described for a 20 percent 
evaluation under Diagnostic Code 5276.  Id.  A December 2002 
orthopedic examination and November 2003 VA examination 
refect no swelling or inflammation of the feet.  The Board 
finds that the veteran's disability does not result in severe 
acquired flat foot with objective evidence of marked 
deformity, swelling on use, and characteristic callosities to 
warrant a higher evaluation under Diagnostic Code 5276.  Id.  
The Board has considered, along with the schedular criteria 
demonstrated pain on movement and weakness.  However, the 
veteran's functional loss due to pain and weakness do not 
result in the level of disability required for a higher 
evaluation under Diagnostic Code 5276.  Id.; See 38 C.F.R. §§ 
4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board has considered weather the veteran's disability 
warrants a higher evaluation under Diagnostic Code 5284 for 
other injuries of the foot.  The medical record reflects 
symptomatology of varying severity in the left foot, 
including chronic pain, moderate weakness, and limitation of 
motion with pain.  The Board finds that the medical evidence 
as a whole does not reflect a moderately severe foot injury 
to warrant a higher evaluation under Diagnostic Code 5284.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  

The Board has considered weather the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have claw foot with all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to the right, and 
marked tenderness under the metatarsal heads, to warrant a 
higher evaluation under Diagnostic Code 5278.  Id. at 
Diagnostic Code 5278.  The veteran is not shown to have 
malunion or nonunion of the tarsal or metatarsal bones to 
warrant a higher evaluation under Diagnostic Code 5283.  Id. 
at Diagnostic Code 5283.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

D.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's residuals of a fracture of the left fifth 
metatarsal including a heel spur and plantar fasciitis have 
increased to warrant a higher rating evaluation.  The appeal 
is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for residuals of a fracture of the 
left fifth metatarsal including a heel spur and plantar 
fasciitis, in excess of 10 percent, is denied.


REMAND

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The Veterans Claims Assistance Act of 2000 (VCAA) 
requires that VA notify a claimant of the evidence and 
information that is necessary to reopen a claim and of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2006); Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final VA denial.  Id.  

The record shows that service connection for a sinus 
condition was previously denied in an unappealed September 
1996 rating decision.  Service connection for bilateral flat 
feet, bilateral hallux limitus, and a right foot disability, 
to include plantar fasciitis was previously denied in a final 
June 1999 rating decision.  In the present appeal, the RO did 
not provide VCAA notice with respect to new and material 
evidence.  

Accordingly, the case is REMANDED for the following action:

The RO should send the veteran a 
corrective VCAA notice that explains the 
meaning of both "new" and "material" 
evidence, and describes the particular 
type of evidence necessary to 
substantiate any service connection 
elements that were found to be 
insufficiently shown at the time of the 
prior final VA denials.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


